                         ENTERED PURSUANT TO ADMINISTRATIVE ORDER NO. 19-03.
                         JOSIAH C. SELL, CLERK OF BANKRUPTCY COURT

                         BY: _____________________________________
                             /s/ Stephanie Pete
                             Deputy Clerk



Dated: 10:05 AM December 10 2020




                        THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

   IN RE:                                         )   CHAPTER 13
                                                  )   CASE NO: 15-50875
   DARLENE R SNIPES                               )
                                                  )   ALAN M. KOSCHIK
                                                  )   BANKRUPTCY JUDGE
                                DEBTOR(S)         )
                                                  )   ORDER STOPPING EMPLOYER
                                                  )   DEDUCTIONS
                                                  )
   Last 4 digits of SSN: 7315                     )
                                                  )
                                                  )
                                                  )


            The Chapter 13 Trustee has advised the Court that the Chapter 13 Plan of the

   Debtor(s) has been completed and/or that this Chapter 13 case has been converted or

   dismissed. Accordingly, payroll deductions from the paycheck of the Debtor(s) should cease.

         IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Debtor’s
   employer, JAI SHIYARAM INC, stop making deductions for the Debtor’s Chapter 13 plan

                                                ###




15-50875-amk      Doc 25     FILED 12/10/20      ENTERED 12/10/20 10:59:04          Page 1 of 3
                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee
                     Ohio Reg. No. 0063137
                     Joseph A. Ferrise, Staff Attorney
                     Ohio Reg., No 0084477
                     One Cascade Plaza, Suite 2020
                     Akron, OH 44308
                     Tel 330.762.6335
                     Fax 330.762.7072
                     krucinski@ch13akron.com
                     jferrise@ch13akron.com




 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              15-50875-amk         Doc 25      FILED 12/10/20   ENTERED 12/10/20 10:59:04   Page 2 of 3
                     cc:
                           DARLENE R SNIPES
                           544 ARDELLA AVE
                           AKRON, OH 44306-2510
                           (Via Regular Mail)

                           WILLIAM SREMACK (via ECF)

                           Keith L. Rucinski. Chapter 13 Trustee (via ECF)

                           JAI SHIYARAM INC
                           600 ENTERPRISE DRIVE
                           LEWIS CENTER, OH 43035
                           (Via Regular Mail)

                           Office of the US Trustee (via ECF)




 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              15-50875-amk     Doc 25     FILED 12/10/20        ENTERED 12/10/20 10:59:04   Page 3 of 3
